UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 0-18590 GOOD TIMES RESTAURANTS, INC. (Exact Name of Registrant as Specified in Its Charter) NEVADA 84-1133368 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) , SUITE 400, LAKEWOOD, CO 80228 (Address of Principal Executive Offices, Including Zip Code) (303) 384-1400 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company, as defined in Rule 12b-2 of the Exchange Act Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox As of May 15, 2015, there were 12,245,549 shares of the Registrant's common stock, par value $0.001 per share, issued and outstanding. Form 10-Q Quarter Ended March 31, 2015 INDEX PAGE PART I - FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets (unaudited) – March 31, 2015 and September 30, 2014 3 Condensed Consolidated Statements of Operations (unaudited) for the three and six months ended March 31, 2015and 2014 4 Condensed Consolidated Statements of Cash Flow (unaudited) for the six months ended March 31, 2015and 2014 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 – 13 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 – 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4T. Controls and Procedures 21 PART II - OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. (Removed and reserved) 23 Item 5. Other Information 23 Item 6. Exhibits 23 SIGNATURES 23 CERTIFICATIONS 2 PART I. - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GOOD TIMES RESTAURANTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, September 30, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Assets held for sale 0 Receivables, net of allowance for doubtful accounts of $0 Prepaid expenses and other Inventories Notes receivable Total current assets PROPERTY, EQUIPMENT AND CAPITAL LEASES Land and building Leasehold improvements Fixtures and equipment Total property, equipment and capital leases Less accumulated depreciation and amortization ) ) Total net property, equipment and capital leases OTHER ASSETS: Notes receivable Investment in affiliate Goodwill Deposits and other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Current maturities of long-term debt and capital lease obligations $ $ Accounts payable Deferred income Other accrued liabilities Total current liabilities LONG-TERM LIABILITIES: Capital lease obligations due after one year Long-term debt due after one year Deferred and other liabilities Total long-term liabilities STOCKHOLDERS’ EQUITY: Good Times Restaurants, Inc. stockholders’ equity: Preferred stock, $.01 par value; 5,000,000 shares authorized, no shares issued and outstanding as of March 31, 2015 and September 30, 2014 0 0 Common stock, $.001 par value; 50,000,000 shares authorized, 9,461,739 and 8,256,591 shares issued and outstanding as of March 31, 2015 and September 30, 2014, respectively Capital contributed in excess of par value Accumulated deficit ) ) Total Good Times Restaurants, Inc. stockholders' equity Non-controlling interest in partnerships Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements 3 GOOD TIMES RESTAURANTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended March 31, March 31, NET REVENUES: Restaurant sales $ Franchise royalties Total net revenues RESTAURANT OPERATING COSTS: Food and packaging costs Payroll and other employee benefit costs Restaurant occupancy and other operating costs Preopening costs Depreciation and amortization Total restaurant operating costs General and administrative costs Advertising costs Acquisition costs 0 0 Franchise costs Gain on restaurant asset sale ) Loss From Operations ) Other Income (Expenses): Interest income (expense), net ) $ ) Affiliate investment income (expense) ) ) Other income (loss) Total other expenses, net ) ) NET LOSS $ ) $ ) $ ) $ ) (Income) loss attributable to non-controlling interests ) NET LOSS ATTRIBUTABLE TO GOOD TIMES RESTAURANTS, INC $ ) $ ) $ ) $ ) Preferred stock dividends 0 ) 0 ) NET LOSS ATTRIBUTABLE TO COMMON SHAREHOLDERS $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER SHARE: Net loss attributable to Common Shareholders $ ) $ ) $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic and Diluted See accompanying notes to condensed consolidated financial statements 4 GOOD TIMES RESTAURANTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six months ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Accretion of deferred rent Stock based compensation expense Affiliate investment loss (income) ) Recognition of deferred gain on sale of restaurant building ) ) Changes in operating assets and liabilities: (Increase) decrease in: Receivables and other ) Inventories ) ) Deposits and other ) ) (Decrease) increase in: Accounts payable Accrued liabilities and deferred income Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Investment in affiliate 0 ) Payments for the purchase of property and equipment ) ) Payments received from franchisees and others Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Expenses related to stock sale ) ) Proceeds from warrant exercises, net Proceeds from stock option exercises 0 Principal payments on notes payable and long-term debt ) ) Borrowings on notes payable and long-term debt 0 Preferred dividends paid 0 ) Net distributions paid to non-controlling interests ) ) Net cash provided by financing activities NET CHANGE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of period $ $ CASH AND CASH EQUIVALENTS, end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid for interest $ $ Non-cash Purchase of property and equipment $ $
